Citation Nr: 1222501	
Decision Date: 06/28/12    Archive Date: 07/10/12

DOCKET NO.  08-22 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder.

2.  Entitlement to service connection for a lumbar spine disorder.

3.  Entitlement to service connection for a left shoulder disorder.

4.  Entitlement to service connection for a left buttock scar or other residual disorder.

5.  Entitlement to service connection for a left palm scar or other residual disorder.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1981 to May 1981 and from March 1982 to March 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied the above issues.  The Veteran timely appealed that decision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran requested a hearing before a Veterans Law Judge in his July 2008 substantive appeal.  That hearing was scheduled for June 22, 2009.  On June 12, 2009, the Board received correspondence from the Veteran requesting that such hearing be rescheduled.  In July 2009 motion, the Board granted the Veteran's motion to reschedule.  

It appears that the Veteran was rescheduled for a hearing in September 2009, to which he failed to report.  There is no request to reschedule or withdraw that hearing.  Significantly, however, there is no notification letter in the file demonstrating that the Veteran had actual notice of that hearing date.  In a March 2012 statement the representative questions whether the appellant ever received proper notice of the September 2009 hearing.  

After review of the claims file, the Board cannot find any documentation that the appellant was notified of the September 2009 hearing date.  As such, further development is required to ensure that the appellant is afforded due process of law.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a Veterans Law Judge, either by videoconference or in person at the RO, whichever affords the earliest opportunity, and notify him and his representative of the date, time and location of this hearing.  Place a copy of the hearing notice letter in the claims file.  If, for whatever reason, the Veteran withdraws his request for a hearing or fails to report for same please add appropriate documentation to the claims file.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

